Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 1 of 11




                   Exhibit B
       Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 2 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


DAMARIS JUSTINIANO, as the Personal
Representative of the Estate of
WILFREDO JUSTINIANO, JR.,                       CIVIL ACTION NO. 1:15-cv-11587-
                                                            NMG
              Plaintiff,
       v.

STEPHEN WALKER, and TIMOTHY P.
ALBEN,

              Defendants.


               PLAINTIFF DAMARIS JUSTINIANO'S REQUEST FOR
                 PRODUCTION OF DOCUMENTS PROPOUNDED
                           ON STEPHEN WALKER

    The Plaintiff hereby requests that the Defendant, Stephen Walker, produce and

permit the Plaintiff's attorney or representative to inspect or copy the following

documents, pursuant to Fed. R. Civ. P. 34. The requested documents may be produced

to the law firm of Milligan Rona Duran & King LLC, at 50 Congress Street, Suite 600,

Boston, MA 02109, within thirty (30) days from the date of service of this request. The

Defendant, at his option, may comply with the request by mailing copies of the

requested documents to the address above.

                                      DEFINITIONS

      1. A s     used herein, the term "you," "your," "Walker" and "Defendant" shall

mean the Defendant Stephen Walker.




                                                                                          1
       Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 3 of 11




       2. T h e terms "Plaintiff" and "Defendant," as well as a party's full or

abbreviated name or a pronoun referring to a party, mean the party and, where

applicable, its officers, directors, employees, partners, corporate parent, subsidiaries,

and affiliates. This definition is not intended to impose a discovery obligation on any

person who is not a party to the litigation.

       3. T h e term "concerning" means referring to, describing, offering evidence

of, or constituting.

       4. A s used herein, the terms "document" and "documents" shall have the

broadest possible meaning under Rule 34 of the Federal Rules of Civil Procedure and

the Local Rules, and include all objects, tangible or intangible, from which information

can be derived.

       5. A s used herein, the term "communication" shall mean the transmittal of

information (in the form of facts, opinions, ideas, inquiries, or otherwise) and shall

include every manner or means of disclosure, transfer, or exchange of information (in

the form of facts, ideas, inquiries, or otherwise), and every disclosure, transfer, or

exchange of information, including, without limitation, all letters, memoranda, notes,

and messages, whether printed, typed, or handwritten, including, but not limited to, all

electronic modes of correspondence such as email and faxes, and including all

documents reflecting the substance or occurrence of conversations or meetings, and all

attachments.

       6. A s used herein, the term "person" shall include any natural person or any

business, legal, or governmental entity or association.


                                               2                                            2
        Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 4 of 11




       7. A s used herein, the terms "policy" and "procedure" include any written

or oral policy, procedure, or practice.

       8. A s used herein, the term "record" shall mean any document intended to

record an event, transaction, or communication, including, without limitation, journals,

books of account, vouchers, expense account reports, receipts, time sheets, transaction

files, phone logs, monthly yearly statements, invoices, sales slips, sales orders,

confirmation of purchases or sales orders, purchase orders, canceled checks, ledger

entries, deposit slips, savings books, certificates of deposits, computer records or

printouts, minute books, minutes of meetings of the board of directors or shareholders,

resolutions, stock certificates, and the like.

       9. A s used herein, the terms "relate to," "refer to," and any variations

thereof, shall mean regard, concern, describe, evidence, constitute, reflect, comprise,

contain, embody, mention, show, support, contradict, and/or discuss, as required by

the context to bring within the scope of this Request any documents and/or information

that might be deemed outside the scope of a request by another construction.

       10. A s used herein, the word "any" shall mean "any and all."

       11. A s used herein, the words "and" and "or" shall be construed either

conjunctively or disjunctively, as required by the context to bring within the scope of

this Request any documents and/or information that might be deemed outside the

scope of a request by another construction.

       12. A s used herein, any word written in the singular shall be construed as

plural and vice-versa, and any masculine word shall be construed as feminine or neuter


                                                 3                       3
        Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 5 of 11




and vice-versa as required by the context to bring within the scope of this Request any

documents and/ or information that might be deemed outside the scope of a request by

another construction.

       13. A s used herein, "including" shall mean including without limitation.

                                     INSTRUCTIONS

       1. W h e r e any copy of any document whose identification or production is

sought is not identical to any other copy thereof, by reason of any alterations, notes,

comments, or other materials contained thereon or attached thereto, or otherwise, all

such non-identical copies shall be identified and produced. Documents that are

physically attached to each other in defendant's file shall be left so attached when

produced.

       2. A n y claims of attorney-client privilege must be made in compliance with

Fed. R. Civ. P. 26 (b)(5)(A).

                                DOCUMENT REQUESTS

       1. D o c u m e n t s sufficient to identify all email accounts and email addresses

used by you from 2013 to the present.

       2. D o c u m e n t s sufficient to identify all cell phone numbers used by you from

2013 to the present.

       3. Documents sufficient to identify the carriers or service providers of all cell

phone numbers used by you from 2013 to the present.

       4. Documents sufficient to identify all cell phone numbers capable of sending

and receiving test messages used by you from 2013 to the present.


                                             4                                               4
       Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 6 of 11




       5. Documents sufficient to identify the carriers or service providers of all cell

phone numbers capable of sending and receiving test messages used by you from 2013

to the present.

       6. C o p i e s of all resumes or curriculum vitae, including any drafts and

versions, prepared by, relating to, or used by you from 2013 to the present.

       7. A l l correspondence, including but not limited to emails and text messages,

between you and Timothy P. Alben from June 14, 2013 to the present.

      8. A l l correspondence, including but not limited to emails and text messages,

between you and Trooper Joseph Durning from June 14, 2013 to the present.

      9. A l l correspondence, including but not limited to emails and text messages,

between you and Trooper Christopher Booth from June 14, 2013 to the present.

      10. A l l correspondence, including but not limited to emails and text messages,

between you and Trooper Anthony Fabiano from June 14, 2013 to the present.

      11. A l l correspondence, including but not limited to emails and text messages,

between you and Trooper Michael Close from June 14, 2013 to the present.

      12. A l l correspondence, including but not limited to emails and text messages,

between you and any employee, representative, or person acting on behalf of the

Massachusetts State Police from June 14, 2013 to the present.

      13. A l l correspondence, including but not limited to emails and text messages,

between you and any person from June 14, 2013 to the present regarding Wilfredo

Justiniano and/ or Damaris Justiniano.




                                            5                           5
       Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 7 of 11




       14. A l l correspondence, including but not limited to emails and text messages,

between you and any employee, representative, or person acting on behalf of the

Massachusetts State Police concerning training related to weapons, threat assessment,

use of force, mental health, and crisis intervention.

       15. A l l documents relating to the investigation of the Massachusetts State Police

concerning the death of Wilfredo Justiniano.

       16. A l l documents relating to the investigation of the Norfolk District Attorney,

including correspondence, concerning the death of Wilfredo Justiniano.

       17. A l l correspondence, including but not limited to emails and text messages,

between you and any employee, representative, or person acting on behalf of the

Norfolk District Attorney concerning any investigation of the circumstances

surrounding the death of Wilfredo Justiniano on June 14, 2013, including but not

limited to any investigation by the Massachusetts State Police.

       18. A l l correspondence, including but not limited to emails and text messages,

between you and any employee, representative, or person acting on behalf of the

Massachusetts State Police concerning any investigation of the circumstances

surrounding the death of Wilfredo Justinian on June 14, 2013, including but not

limited to any investigation by the Massachusetts State Police.

      19. A l l correspondence, including but not limited to emails and text messages,

between you and any employee, representative, or person acting on behalf of the

Massachusetts State Police concerning implementation of, compliance or lack of




                                             6                         G
       Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 8 of 11




compliance with, or adherence or non-adherence to any recommendations or policy

regarding crisis intervention training from June 2013 to present.

       20. A l l correspondence, including but not limited to emails and text messages,

between you and any person other than your attorneys concerning Wilfredo Justiniano

from June 2013 to the present.

       21. A l l correspondence, including but not limited to emails and text messages,

between you and any person other than your attorneys concerning inadequate training

of officers of the Massachusetts State Police Department from 2013 to the present.

       22. A l l correspondence, including but not limited to emails and text messages,

between you and any employee of the Commonwealth concerning your possible or

actual reassignment, termination, suspension, discipline, layoff, and/or resignation

from June 14, 2013 to the present.

      23. A l l correspondence, including but not limited to letters, emails, text

messages, LinkedIn messages, Facebook messages, Twitter messages, or any other

digital messages on any platform between you and any person concerning your

possible or actual reassignment, termination, suspension, discipline, layoff, and/or

resignation from the position you occupied as of June 14, 2013.

      24. Copies of all documents relating to or evidencing your employment with

the Massachusetts State Police.

      25. Copies of all training documents received, including manuals and rules.

      26. A l l documents reflecting training received, including certificates.




                                            7
        Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 9 of 11




        27. Copies of all non-privileged documents relating to or referencing Wilfredo

Justiniano.

        28. Copies of all non-privileged documents relating to or referencing this

lawsuit or any other lawsuit relating to your employment or duties with the

Massachusetts State Police Department.

        29. A l l correspondence, including but not limited to emails and text messages,

between you and any recruiter, head-hunter, job poster, or career counselor from 2005

to the present.

        30. A l l documents and records of any training related to weapons, threat

assessment, use of force, mental health, and crisis intervention.

        31. A l l correspondence, including but not limited to emails and text messages,

from June 2013.

        32. A l l of your emails and text messages, sent or received, on June 14, 2013.

        33. A l l notes or documents created or kept by you regarding your interview

with Detective Lieutenant Kevin P. Shea and Lieutenant Gerard Mattaliano on June 17,

2013.

        34. A l l notes and documents created or kept by you regarding any

communications with any person regarding Wilfredo Justiniano.

        35. Transcripts of any interviews of you or any officers, including troopers

Joseph Durning, Christopher Booth, Anthony Fabiano, and Trooper Michael Close, who

responded to the scene with Wilfredo Justiniano on June 14, 2013.




                                             8                          8
      Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 10 of 11




       36. A u d i o tapes and digital audio files of any interviews of you or any officers,

including troopers Joseph Durning, Christopher Booth, Anthony Fabiano, and Trooper

Michael Close, who responded to the scene with Wilfredo Justiniano on June 14, 2013.

       37. A l l notes and documents created or kept by you regarding Wilfredo

Justiniano.

       38. A u d i o tapes and digital audio files of any interviews of you or any officers,

including troopers Joseph Durning, Christopher Booth, Anthony Fabiano, and Trooper

Michael Close, who responded to the scene with Wilfredo Justiniano on June 14, 2013.

      39. A l l documents related to or showing any maintenance to your service

weapon and your O.C. spray.

      40. A u d i o tapes, digital audio files, and any transcripts of audio tapes and

digital audio files of any turret tapes, dispatch calls, or other communications with the

Massachusetts State Police personnel on June 14, 2013.

      41. Yo u r entire personnel file with the Massachusetts State Police.




                                             9
      Case 1:15-cv-11587-DLC Document 99-2 Filed 09/27/19 Page 11 of 11




                                        Respectfully submitted,



                                        PLAINTIFF DAMARIS JUSTINIANO,

                                        By her Attorneys,

Dated: February 28, 2017
                                        Ilyas J. koAar-(3'130# 642964)
                                        Gregory N. Corbin (BBO# 687957)
                                        Kasey A. Emmons (BBO# 697229)
                                        MILLIGAN RONA DURAN & KING LLC
                                        50 Congress Street, Suite 600
                                        Boston, Massachusetts 02109
                                        Tel: (617) 395-9570
                                        Fax: (855) 395-5525
                                        ijr@mrdklaw.com
                                        gnc@mrdklaw.com
                                        kae@mrdklaw.com

                             CERTIFICATE OF SERVICE

    I certify that on February 28, 2017 this document was served on counsel of record
by e-mail and U.S. Mail.


                                        Ilyas J. a n i a '




                                          10                 1                0
